     Case 3:20-cv-00142-LRH-CLB Document 14 Filed 05/18/20 Page 1 of 2




 1   Katherine F. Parks, Esq. - State Bar No. 6227
     Thorndal Armstrong Delk Balkenbush & Eisinger
 2   6590 S. McCarran Blvd., Suite B
 3   Reno, Nevada 89509
     (775) 786-2882
 4   kfp@thorndal.com
     Attorneys for Defendants
 5
     M.T. BRANTINGHAM, SHANE JOYNER,
 6   MATTHEW GALVIN, AND BRIAN KHARRL

 7
 8
 9                               UNITED STATES DISTRICT COURT
10                                      DISTRICT OF NEVADA
11
12    RYAN BRANDON,                                          CASE NO. 3:20-cv-00142-LRH-CLB
13                                        Plaintiff,
                                                             STIPULATION AND ORDER TO
14    vs.                                                    SCHEDULE SETTLEMENT
15                                                           CONFERENCE
      LYON COUNTY DEPUTY BRANTINGHAM,
16    M.T.; LYON COUNTY DEPUTY SHANE
      JOYNER; LYON COUNTY DEPUTY
17    MATTHEW GALVIN; and, MINERAL
18    COUNTY DEPUTY BRIAN KHARRL,

19                                       Defendants.
20
            COMES NOW Plaintiff, RYAN BRANDON, and Defendants, MITCHELL
21
22   BRANTINGHAM, SHANE JOYNER, MATTHEW GALVIN, and BRIAN KHARRL, by and

23   through their undersigned attorneys, and hereby stipulate and agree to participate in a settlement
24
     conference to be conducted by the Honorable Judge Robert A. McQuaid. The parties further
25
     stipulate and agree to stay discovery pending the outcome of the proposed settlement conference.
26
27   ///

28   ///



                                                       -1-
     Case 3:20-cv-00142-LRH-CLB Document 14 Filed 05/18/20 Page 2 of 2



            The parties shall contact Judge McQuaid’s chambers without delay to schedule the
 1
 2   settlement conference and will endeavor to hold the settlement conference before July 31, 2020,

 3   depending upon the Court’s availability.
 4
       DATED this 15th day of May, 2020.              DATED this 15th day of May, 2020.
 5
       LAW OFFICES OF TERRI KEYSER-COOPER             THORNDAL ARMSTRONG DELK
 6                                                    BALKENBUSH & EISINGER
 7
       By: / s / Terri Keyser-Cooper_________         By: / s / Katherine F. Parks __________
 8       Terri Keyser-Cooper                             Katherine F. Parks, Esq.
         State Bar No. 3984                              State Bar No. 6227
 9                                                       6590 S. McCarran Blvd., Suite B
         1130 Wakefield Trial
10                                                       Reno, Nevada 89509
         Reno, Nevada 89523
                                                         (775) 786-2882
         (775) 337-0323
11                                                       kfp@thorndal.com
         keysercooper@lawyer.com
                                                         Attorneys for Defendants
12       Attorney for Plaintiff                          M.T. BRANTINGHAM, SHANE JOYNER,
         Ryan Brandon                                    MATTHEW GALVIN, AND BRIAN KHARRL
13
14
15
                                                ORDER
16
17          IT IS SO ORDERED.

18                  May 18
            DATED ____________________, 2020.
19
20                                               ___________________________________
                                                 UNITED STATES MAGISTRATE JUDGE
21
22
23
24
25
26
27
28



                                                   -2-
